PER CURIAM.
Chaplin appeals from an order revoking his probation. In the affidavit which initiated the revocation proceeding, seven violations of Chaplin’s conditions of probation were alleged. At the conclusion of the revocation hearing, the trial court orally found that Chaplin was guilty of three of the violations. We find that there is sufficient evidence to support such finding and that such violations justified revocation of probation.
We therefore AFFIRM but REMAND with instructions that the trial court amend the revocation order by including therein the particular violations for which the court found Chaplin guilty. See Meyer v. State, 445 So.2d 1149 (Fla. 2nd DCA 1984); Esbenshade v. State, 494 So.2d 274 (Fla. 2nd DCA 1986). The defendant, of course, need not be present therefor.
WENTWORTH, WIGGINTON and NIMMONS, JJ., concur.